ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_05_FR.txt.                                                                                                    65




                     OPINION INDIVIDUELLE DE M. LE JUGE AD HOC BROWER

                 [Traduction]

                    Mains propres — Caractère incomplet des sources présentées à l’appui de
                 l’argument du défendeur — Opinion individuelle du juge Hudson — Restriction
                 n’ayant pas été respectée.
                    Article XX du traité d’amitié — Disposition ne constituant pas une limitation de
                 compétence car n’étant pas une clause discrétionnaire — Rien ne s’étant opposé à
                 ce que les Parties formulent l’article XX comme une clause de ce type — Autres
                 traités relatifs à des questions commerciales contenant des clauses discrétionnaires.
                    Immunité souveraine — Traité d’amitié régissant les relations économiques et
                 les droits consulaires — Traité d’amitié accordant expressément des immunités
                 consulaires — Expressio unius est exclusio alterius — Interprétation fondée sur
                 l’alinéa c) du paragraphe 3 de l’article 31 de la convention de Vienne sur le droit
                 des traités revenant à récrire le traité d’amitié — Termes employés dans le traité
                 d’amitié corroborant la conclusion selon laquelle celui‑ci est de nature purement
                 commerciale — Interprétation a contrario n’étant d’aucune utilité.
                    Troisième exception d’incompétence ayant un caractère exclusivement
                 préliminaire — Fonction essentielle de la banque Markazi en tant que banque
                 centrale de l’Iran déterminant s’il s’agit ou non d’une « société » au sens du traité
                 d’amitié — Iran n’ayant présenté aucun élément de preuve attestant que la banque
                 Markazi aurait effectivement mené des activités commerciales — Banque Markazi
                 n’étant pas autorisée à exercer des activités commerciales au regard de la loi
                 monétaire et bancaire iranienne de 1972 telle qu’amendée — Ecritures et plaidoiries
                 de l’Iran ne contenant guère d’arguments pour démontrer que la banque Markazi
                 se livrait à des activités commerciales — Tous organes étatiques et organisations
                 internationales jouissant de l’immunité exerçant certaines activités commerciales
                 auxiliaires requises pour leur fonctionnement et leur entretien — Iran ayant
                 toujours affirmé devant les tribunaux américains que la banque Markazi se livrait
                 à des activités strictement souveraines — Iran ne pouvant « souffler en même temps
                 le chaud et le froid » — Cour ayant disposé de tous les faits nécessaires pour
                 déterminer si la banque Markazi est une « société » au sens du traité d’amitié.

                    1. Je souscris aux conclusions de la Cour concernant les première et
                 deuxième exceptions d’incompétence ainsi que les deux exceptions d’irre-
                 cevabilité. En revanche, je n’ai pas pu voter en faveur du point du dispo-
                 sitif relatif à la troisième exception d’incompétence. Je commencerai par
                 souligner certains points d’accord avec la majorité, qui n’ont cependant
                 pas été suffisamment développés dans l’arrêt, avant d’exposer les raisons
                 de mon désaccord partiel.


                                                 I. Mains propres

                  2. A l’audience, les Etats‑Unis se sont référés aux termes employés par
                 M. John Dugard, juge ad hoc à la Cour à sept reprises, en sa qualité de

                                                                                                   62




3 CIJ1158.indb 121                                                                                       21/10/19 10:25

                                    certains actifs iraniens (op. ind. brower)                                 66

                 rapporteur spécial de la Commission du droit international (­ci-après la
                 « CDI ») sur la protection diplomatique. C
                                                          ­ elui-ci estimait qu’il était

                       « difficile de maintenir l’argument selon lequel la théorie des mains
                       propres ne s’applique pas aux différends portant directement sur les
                       relations interétatiques. Les Etats ont souvent invoqué la théorie des
                       mains propres dans des réclamations interétatiques et la CIJ n’a
                       jamais déclaré que la théorie des mains propres ne s’appliquait pas
                       aux réclamations interétatiques. » 1
                 Les Etats-Unis ont également cité un texte du juge Schwebel, ancien pré-
                 sident de la Cour, qui, selon eux, devait être considéré comme confirmant
                 qu’« un certain nombre d’Etats [avaient] préservé la vitalité et l’applicabi-
                 lité du principe des mains propres dans les différends interétatiques et que
                 la Cour n’a[vait] pas rejeté ce principe » 2. L’Iran, quant à lui, s’est contenté
                 d’indiquer qu’il y avait de sérieux doutes concernant l’existence et la per-
                 tinence de la doctrine des mains propres 3.
                    3. La Cour n’a pas formulé d’observations au sujet des textes invoqués
                 par les Etats-Unis, mais tant M. Dugard que le juge Schwebel ont été
                 cités de manière incomplète. Dans sa contribution à la doctrine des mains
                 propres, le second est parvenu à la conclusion suivante : « [l]a question de
                 savoir si le principe des mains propres est effectivement un principe de
                 droit international contemporain est une question sur laquelle les avis
                 sont partagés » 4. Il s’est aussi référé aux travaux de M. Dugard, rappor-
                 teur spécial de la CDI et, en particulier, à l’observation de ce dernier pour
                 qui les éléments en faveur de la doctrine des mains propres ne sont « pas
                 concluants » 5. M. Dugard ­lui-même s’était montré prudent quant à l’exis-
                 tence et à la pertinence de ladite doctrine dans le domaine des différends
                 interétatiques. Bien qu’il ait soutenu que ­celle-ci pouvait s’appliquer aux
                 relations interétatiques 6, il s’exprimait alors dans le cadre d’une étude sur
                 la protection diplomatique, dont le présent différend n’est pas une illus-
                 tration. En outre, il conclut que « les arguments en faveur de l’existence
                 d’une jurisprudence « mains propres » ne sont pas concluants 7, mots

                     1 CR 2018/28, p. 56, par. 82 (Bethlehem). Voir John Dugard, Sixième rapport sur la

                 protection diplomatique, Nations Unies, doc. A/CN.4/546 (11 août 2004), p. 5, par. 6.
                     2 CR 2018/28, p. 56, par. 82 (Bethlehem). Voir Stephen M. Schwebel, « Clean Hands,

                 Principle », dans Rüdiger Wolfrum (dir. publ.), Max Planck Encyclopedia of Public Inter-
                 national Law (Oxford University Press, 2012), vol. II, p. 232‑235.
                     3 CR 2018/31, p. 51‑52, par. 35-37 (Pellet).
                     4 Schwebel, note 2 ­ci-­dessus, p. 233, par. 3.
                     5 Ibid., p. 234, par. 13.
                     6 Dugard, note 1 ­ci-­dessus, par. 6.
                     7 Ibid., par. 18. Le juge Crawford, alors rapporteur spécial de la CDI sur la responsabi-

                 lité des Etats, a indiqué que « [l]a théorie dite des « mains propres » a[vait] été principalement
                 invoquée … devant des cours et tribunaux internationaux, mais rarement appliquée ». Voir
                 « Projet d’articles sur la responsabilité des Etats pour faits internationalement illicites et
                 commentaires y relatifs », Annuaire de la Commission du droit international (ACDI) (2001),
                 vol. II, deuxième partie, p. 184, par. 9.

                                                                                                               63




3 CIJ1158.indb 123                                                                                                    21/10/19 10:25

                                      certains actifs iraniens (op. ind. brower)                              67

                 ensuite repris par le juge Schwebel. Il ressort donc d’une lecture exhaus-
                 tive des textes cités par le défendeur à l’appui de son argument sur l’ab-
                 sence de mains propres que, de fait, lesdites sources n’étayent guère cet
                 argument.
                    4. Dans leurs exceptions préliminaires, les Etats-Unis se sont en outre
                 référés à l’exposé de l’opinion individuelle du juge Hudson en l’affaire des
                 Prises d’eau à la Meuse (Pays-Bas c. Belgique) 8. Selon le défendeur, le
                 juge Hudson considérait que la Cour pouvait appliquer les principes
                 d’équité en tant que partie du droit international, l’un de ces principes
                 étant « représentatif de la doctrine des mains propres » 9. Dans ses obser-
                 vations, l’Iran a répondu que le juge Hudson « ne traitait pas du principe
                 des mains propres mais, plus généralement, du principe de l’équité » 10. A
                 cet égard, il s’est fondé sur la sentence arbitrale rendue en 2007 en l’affaire
                 Guyana c. Suriname, dans laquelle était examinée la doctrine des mains
                 propres à la lumière de l’opinion individuelle du juge Hudson, soutenant
                 que « [l]e comportement du demandeur d[evait] concerner l’obligation
                 réciproque même sur laquelle il fond[ait] sa demande » 11 et, au sujet de
                 l’argument des mains propres formulé par les Etats-Unis, que c­eux-ci
                 « n’[avaient] même pas soutenu que les accusations sur la base desquelles
                 ils allégu[ai]ent que l’Iran aurait les mains sales constitu[ai]ent une viola-
                 tion continue des obligations de l’Iran au titre du traité d’amitié » 12.
                 A l’audience, les Etats-Unis n’ont pas fait mention de l’opinion indivi-
                 duelle du juge Hudson ; l’Iran, pour sa part, a ajouté que les vues de
                 celui‑ci se rapportaient au fond d’une affaire et non à la recevabilité d’une
                 requête 13.
                    5. Dans la partie pertinente de l’exposé de son opinion individuelle, le
                 juge Hudson a écrit ce qui suit :
                             « Un important principe d’équité semblerait être que, quand deux
                          parties ont assumé une obligation identique ou réciproque, une par-
                          tie qui, de manière continue, n’exécute pas cette obligation, ne devrait
                          pas être autorisée à tirer avantage d’une non‑observation analogue
                          de cette obligation par l’autre partie. Ce principe trouve son expres-
                          sion dans ce que l’on appelle les maximes d’équité, qui ont exercé une
                          grande influence au cours de la période créatrice du développement
                          du droit anglo‑américain. Quelques-unes de ces maximes sont


                     8 Prises d’eau à la Meuse (Pays-Bas c. Belgique), arrêt, 1937, C.P.J.I. série A/B no 70,

                 p. 77, opinion individuelle de M. Hudson.
                     9 Exceptions préliminaires des Etats-Unis (EPEU), p. 61, par. 6.37.
                     10 Observations écrites de la République islamique d’Iran sur les exceptions prélimi-

                 naires des Etats-Unis (OEI), p. 92, par. 8.8.
                     11 OEI, par. 8.19. L’Iran a cité la Sentence arbitrale relative à la délimitation de la fron-

                 tière maritime entre le Guyana et le Surinam (Guyana c. Surinam), 17 septembre 2007 ;
                 Nations Unies, Recueil des sentences arbitrales (RSA), vol. XXX, p. 117‑118, par. 420-21.
                     12   OEI, p. 97-98, par. 8-20.
                     13   CR 2018/31, p. 52-53, par. 39 (Pellet).

                                                                                                              64




3 CIJ1158.indb 125                                                                                                   21/10/19 10:25

                                     certains actifs iraniens (op. ind. brower)                 68

                          « L’égalité est l’équité » ; « Celui qui cherche à obtenir l’équité doit
                          agir en équité ». C’est conformément à ces maximes qu’« un tribunal
                          d’équité refuse d’accorder remède au plaignant qui s’est mal conduit
                          à l’égard de ce qui fait le fond du litige »…
                             Le principe général est de ceux qu’un tribunal international doit
                          appliquer avec beaucoup de prudence. On ne saurait certainement
                          estimer que, pour qu’un Etat pût se présenter devant un tribunal
                          international afin d’obtenir l’interprétation d’un traité, il faudrait
                          que cet Etat eût préalablement prouvé qu’il a rempli toutes les obli-
                          gations assumées par lui en vertu de ce traité. Et cependant, dans un
                          cas nettement pertinent, et en tenant compte scrupuleusement des
                          restrictions nécessaires, un tribunal, lié par le droit international, ne
                          devrait pas reculer devant l’application d’un principe si évidemment
                          juste. » 14
                 Le juge Hudson n’examinait donc pas spécifiquement la doctrine des
                 mains propres, mais, plus généralement, les principes d’équité applicables
                 par les juridictions internationales. Il convient de relever qu’il estimait
                 que « [l]e principe général [de l’équité] [était] de ceux qu’un tribunal inter-
                 national d[evait] appliquer avec beaucoup de prudence » 15, tout en insis-
                 tant sur le fait qu’« un tribunal, lié par le droit international, ne devrait
                 pas reculer devant l’application d’un principe si évidemment juste » 16, à
                 condition que, ce faisant, il « t[ienne] compte scrupuleusement des restric-
                 tions nécessaires » 17.
                    6. Les restrictions que le juge Hudson avait à l’esprit étaient que « deux
                  parties [aient] assumé une obligation identique ou réciproque » 18, qu’« une
                 partie …, de manière continue, n’exécute pas cette obligation » 19 et que,
                 dans le même temps, il y ait une « non‑observation analogue de cette obli-
                 gation par l’autre partie » 20. Or, les Etats‑Unis ont reconnu que cette res-
                 triction ne correspondait « pas précisément aux circonstances de la
                 présente affaire » 21, faisant porter leur argument des mains propres sur un
                 éventail plus large de violations alléguées de règles de droit international
                 non contenues dans le traité d’amitié.
                    7. Dès lors, tout en laissant de côté la question de l’existence de la doc-
                 trine des mains propres et de son éventuelle teneur, force est de constater
                 que les Etats‑Unis, en se fondant sur l’exposé de l’opinion individuelle du
                 juge Hudson, n’ont pas satisfait à la « restriction » essentielle énoncée par
                 ­celui-ci. C’est pourquoi je n’ai pas pu retenir l’exception d’irrecevabilité
                  fondée sur les « mains propres ».

                     14 Prises d’eau à la Meuse, note 8 c­ i-­dessus, p. 77.
                     15 Ibid.
                     16 Ibid.
                     17 Ibid.
                     18 Ibid.
                     19 Ibid.
                     20 Ibid.
                     21 EPEU, par. 6.37, p. 61, n. 248.



                                                                                                65




3 CIJ1158.indb 127                                                                                    21/10/19 10:25

                                  certains actifs iraniens (op. ind. brower)                           69

                                      II. L’article XX du traité d’amitié

                    8. La Cour a rejeté l’argument selon lequel l’article XX du traité d’ami-
                 tié limitait la portée de sa compétence ratione materiae sans y consacrer
                 de longs développements, se fondant sur le fait qu’elle avait déjà examiné
                 et rejeté ce même argument dans l’affaire des Plates‑formes pétrolières
                 (République islamique d’Iran c. Etats‑Unis d’Amérique) 22. Elle a égale-
                 ment observé que ce même argument avait été écarté en l’affaire des Acti-
                 vités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua
                 c. Etats‑Unis d’Amérique) 23, qui portait sur un article contenu dans le
                 traité d’amitié, de commerce et de navigation entre le Nicaragua et les
                 Etats‑Unis dont le libellé était analogue à celui de l’article XX.
                    9. Je suis cependant d’avis que la Cour aurait pu parvenir à la même
                 conclusion sans se référer à sa jurisprudence. Selon moi, à moins que l’ar-
                 ticle XX du traité d’amitié ne soit d’application discrétionnaire, il ne peut
                 en effet que soulever une question appelant un examen au fond. Les clauses
                 discrétionnaires limitant la portée de traités de commerce sont plus
                 anciennes que le traité d’amitié. L’exemple type en est le paragraphe b) de
                 l’article XXI de l’accord général sur les tarifs douaniers et le commerce
                 de 1947 (­ci-après le « GATT ») 24, aux termes duquel « [a]ucune disposition
                 du présent accord ne sera interprétée … comme empêchant une partie
                 contractante de prendre toutes mesures qu’elle estimera nécessaires à la
                 protection des intérêts essentiels de sa sécurité ». Cette disposition autorise
                 donc tout Etat partie au GATT à décider s’il « estime » qu’une mesure est
                 nécessaire pour la protection des « intérêts essentiels de sa sécurité » 25. Elle
                 a été ensuite incluse dans l’alinéa b) du paragraphe 1 de l’article XIVbis de
                 l’accord général sur le commerce des services (­ci-après le « GATS ») 26. Or,
                 le libellé de l’article XXI du GATT et de l’article XIVbis du GATS est
                 clairement différent de celui de l’article XX du traité d’amitié.
                    10. En 1946, soit près de dix ans avant la conclusion du traité d’amitié,
                 les Etats‑Unis avaient accepté la juridiction obligatoire de la Cour en
                 vertu du paragraphe 2 de l’article 36 du Statut. La réserve dont ils avaient
                 alors assorti leur déclaration prévoyait que la Cour n’aurait pas compé-
                 tence obligatoire à l’égard des « différends relatifs à des questions relevant
                 essentiellement de la compétence nationale des Etats‑Unis d’Amérique,
                 telle qu’elle [était] fixée par les Etats‑Unis d’Amérique » 27. En 1955, les
                 Etats‑Unis avaient donc parfaitement conscience de l’existence des clauses

                     22 Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis d’Amérique),

                 exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 811‑812, par. 20‑21.
                     23 Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua

                 c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 115‑116, par. 221-222, et
                 p. 135-136, par. 271.
                     24 Nations Unies, Recueil des traités des Nations Unies (RTNU), vol. 55, p. 187.
                     25 Demande du Gouvernement de la Tchécoslovaquie pour une décision au titre de

                 l’article XXIII (1949), GATT/CP.3/SR.22.
                     26 RTNU, vol. 1869, p. 185.
                     27 Ibid., vol. 1, p. 10.



                                                                                                       66




3 CIJ1158.indb 129                                                                                           21/10/19 10:25

                                 certains actifs iraniens (op. ind. brower)                        70

                 discrétionnaires — qu’ils étaient tout à fait capables de rédiger —, ce qui
                 porte clairement à croire que, si telle avait été leur intention, les deux
                 Etats signataires du traité d’amitié auraient fait en sorte que l’article XX
                 soit une clause de ce type. Or, au vu de l’histoire rédactionnelle dudit
                 instrument qui a été soumise à la Cour en la présente instance, les
                 Etats‑Unis, même de manière unilatérale, n’en ont pas manifesté l’inten-
                 tion dans leurs négociations avec l’Iran.
                    11. Des clauses similaires à l’article XX du traité d’amitié ont été
                 incluses dans certains traités bilatéraux relatifs aux investissements. Ainsi,
                 le traité d’investissement conclu entre l’Inde et Maurice contient une dis-
                 position qui se lit comme suit :
                         « Les dispositions du présent accord ne limitent d’aucune manière
                      le droit de chaque partie contractante d’appliquer toutes interdic-
                      tions ou restrictions qu’elle pourrait juger nécessaires, ou de prendre
                      toute autre mesure visant à préserver ses intérêts essentiels en matière
                      de sécurité, à protéger la santé publique ou à lutter contre les rava-
                      geurs et les maladies animales ou végétales. »
                 Se référant à la jurisprudence de la Cour, un tribunal arbitral a récem-
                 ment interprété cette disposition comme n’étant pas discrétionnaire 28.
                   12. Je relèverai toutefois que, au paragraphe 123 de son arrêt, la Cour
                 a jugé que les allégations formulées par les Etats‑Unis à l’appui de leur
                 argument relatif aux mains propres « pourraient servir, le cas échéant, de
                 défense au fond ».


                                            III. Immunité souveraine

                    13. Je souscris au raisonnement que la Cour a exposé aux paragraphes
                 48 à 80 de l’arrêt. Selon moi, il est toutefois un certain nombre de raisons
                 supplémentaires pour lesquelles les demandes de l’Iran relatives aux viola-
                 tions de l’immunité souveraine qu’auraient commises les Etats-Unis ne sau-
                 raient entrer dans le champ de la compétence ratione materiae de la Cour.
                    14. Le traité d’amitié régit deux domaines substantiels distincts des
                 relations entre les deux Etats : les relations économiques (art. II à XI) et
                 les droits consulaires (art. XII à XIX). Les immunités consulaires sont
                 expressément régies par de nombreuses dispositions du traité. Ainsi, le
                 paragraphe 1 de l’article XIII dispose que « [l]es fonctionnaires et employés
                 consulaires jouiront des privilèges et immunités qui sont accordés aux
                 fonctionnaires et employés de même rang ou de même statut conformé-
                 ment à la pratique générale internationale », les articles XIV à XVI trai-
                 tant quant à eux de questions d’imposition, ainsi que des exemptions en
                 matière d’impôts et de l’immunité fiscale dans l’Etat d’admission. A titre
                 d’exemple, le paragraphe 2 de l’article XIV prévoit que

                   28 CC/Devas (Mauritius) Ltd. et al. v. Republic of India, Award on Jurisdiction and

                 Merits, 25 juillet 2016, p. 58, par. 218-219.

                                                                                                   67




3 CIJ1158.indb 131                                                                                       21/10/19 10:25

                                   certains actifs iraniens (op. ind. brower)                              71

                      « [l]es bagages, les effets et tous autres articles importés exclusivement
                      pour l’usage personnel des fonctionnaires consulaires et des employés
                      diplomatiques ou consulaires et des membres de leurs familles qui
                      résident avec eux, qui sont ressortissants de l’Etat d’origine et qui ne
                      se livrent à aucune activité lucrative dans le territoire de l’Etat d’ad-
                      mission, seront exempts de tous droits de douane et de tous impôts
                      ou taxes intérieurs perçus en raison ou à l’occasion de l’importa-
                      tion » 29.
                 Le paragraphe 2 de l’article XV dispose que « [l]es terrains et bâtiments
                 situés sur le territoire de l’une ou l’autre partie contractante … et utilisés
                 exclusivement à des fins officielles seront exempts de tous impôts ». Le
                 paragraphe 1 de l’article XVI stipule que « les fonctionnaires consulaires
                 et les employés de consulat, qui … n’exercent pas une activité privée de
                 caractère lucratif dans les territoires de l’Etat de l’admission, seront exo-
                 nérés de tous impôts ou contributions similaires ». L’article XVIII précise
                 en outre que « [l]es fonctionnaires consulaires et employés de consulat ne
                 sont pas soumis à la juridiction locale pour les actes qu’ils ont accomplis
                 en qualité et dans la limite de leur compétence ». Il est maintes fois indi-
                 qué expressément que les immunités consulaires ne s’attachent qu’aux
                 activités consulaires officielles.
                    15. L’octroi exprès de ces immunités aux fins des relations consulaires
                 et diplomatiques tranche nettement avec l’absence totale de toute immu-
                 nité expresse à quelque autre fin, y compris en ce qui concerne les rela-
                 tions économiques. Cet octroi explicite et exhaustif d’immunités
                 consulaires et diplomatiques montre clairement que, si telle avait été leur
                 intention, les deux Etats auraient fait en sorte que le traité d’amitié confé-
                 rât expressément des immunités aux entités étatiques. Cette conclusion
                 découle de l’application du principe d’interprétation bien établi expressio
                 unius est exclusio alterius.
                    16. Je souscris donc à l’argument des Etats-Unis selon lequel, « [s]i les
                 Parties avaient choisi de codifier les protections liées à l’immunité souve-
                 raine dans ce traité de commerce, elles l’auraient fait purement et simple-
                 ment » 30. Les références vagues et indirectes qui sont faites au droit
                 international dans les articles du traité consacrés aux relations écono-
                 miques sont insuffisantes pour pallier l’absence totale de dispositions
                 expresses conférant des immunités aux entités étatiques.
                    17. L’Iran a également soutenu, conformément à l’alinéa c) du para-
                 graphe 3 de l’article 31 de la convention de Vienne sur le droit des traités
                 (ci‑après la « convention de Vienne ») 31, que « les dispositions du traité

                     29 Il est à noter que le paragraphe 3 de l’article XIV du traité d’amitié mentionne égale-

                 ment les « employés diplomatiques », alors que le paragraphe 1 de l’article XIV se réfère
                 à la « mission diplomatique ». Le paragraphe 3 de l’article XVI, quant à lui, mentionne
                 les « fonctionnaires et employés diplomatiques ». Ces dispositions sont une confirmation
                 supplémentaire de ce que le traité exclut toute immunité des entités étatiques.
                     30 EPEU, p. 80, par. 8.7.
                     31 RTNU, vol. 1155, p. 331.



                                                                                                            68




3 CIJ1158.indb 133                                                                                                21/10/19 10:25

                                  certains actifs iraniens (op. ind. brower)                          72

                 d’amitié de 1955 d[evaient] être interprétées en tenant compte des obliga-
                 tions conventionnelles pertinentes, des règles du droit international cou-
                 tumier et des principes généraux de droit international » 32. Dans le
                 contexte de la présente affaire, qui se caractérise par l’absence totale, dans
                 le traité d’amitié, de règles relatives aux immunités des entités étatiques,
                 adopter l’approche défendue par l’Iran reviendrait cependant à récrire le
                 texte du traité ­lui-même. Tel n’est pas le rôle de la Cour. Bien que c­ elle-ci
                 n’ait pas commenté explicitement l’alinéa c) du paragraphe 3 de l’ar-
                 ticle 31 de la convention de Vienne, ses conclusions relatives à la deu-
                 xième exception préliminaire d’incompétence correspondent à mes vues
                 concernant l’argument de l’Iran fondé sur une interprétation systémique.
                    18. Le caractère exclusivement commercial du traité d’amitié, qui est
                 exposé aux paragraphes 53 à 80 de l’arrêt, est en outre étayé par le fait que,
                 dans la version anglaise de cet instrument, il est fait référence aux droits des
                 « entreprises » (« enterprises ») à treize reprises (art. II, par. 1 ; IV, par. 1 ; IV,
                 par. 4 ; XI, par. 1 ; XI, par. 3 ; XI, par. 4 ; et XX, par. 4) ; au « commerce »
                 (« trade »), au sens de commerce de biens et de services, à six reprises (art. II,
                 par. 1, V, par. 1 ; VIII, par. 3 b) ; VIII, par. 5 ; VIII, par. 6 ; et X, par. 3) ;
                 aux « produits » (« products ») à neuf reprises (art. VIII, par. 1 ; VIII, par. 6 ;
                 IX, par. 3 ; et X, par. 4) ; aux « biens et services » (« goods and services »)
                 (art. VII, par. 1) ; et au fait d’« investir des capitaux importants » (« inves-
                 ting a substantial amount of capital ») ou aux « investissements » (« invest-
                 ment of capital »), à trois reprises (art. II, par. 1 ; VII, par. 3 ; et XX, par. 4).
                 En outre, le paragraphe 1 de l’article X mentionne la « liberté de commerce
                 et de navigation » ; le paragraphe 3 de l’article X emploie le mot « cargai-
                 son », ainsi que l’expression « mouillages et eaux … qui sont ouverts au
                 commerce international » ; enfin, au paragraphe 4 de l’article X, il est fait
                 référence aux « droits » et aux « formalités douanières ».
                    19. Un autre élément permettant à la Cour de déterminer que le traité
                 d’amitié est de nature essentiellement commerciale réside dans l’ar-
                 ticle XXII, qui dispose que cet instrument « remplace » deux accords anté-
                 rieurs conclus entre l’Iran et les Etats‑Unis, à savoir « a) l’accord provisoire
                 relatif aux relations commerciales et autres conclu à Téhéran, le 14 mai
                 1928 » et « b) l’accord provisoire relatif au statut personnel et au droit de
                 la famille, conclu à Téhéran, le 11 juillet 1928 ». L’examen du premier de
                 ces deux instruments 33 révèle qu’il avait établi un « régime devant être
                 appliqué au commerce [des Etats qui y étaient parties] », lequel conférait le
                 statut de la nation la plus favorisée aux « marchandises », « importations »,
                 « exportations », « droits et charges pesant sur le commerce », à l’« entrepo-
                 sage en transit », aux « facilités accordées aux échantillons des voyageurs
                 de commerce », « aux matières premières » et « aux tarifs » 34. Tout comme


                     32Mémoire de l’Iran (MI), par. 3.14.
                     33Treaties and Other International Agreements of the United States of America, 1776-
                 1949, vol. 8 (Allemagne‑Iran), Washington, DC, département d’Etat 1968, p. 1263-1271.
                    34 Ibid., p. 1264, par. 3, et p. 1266‑1267, par. 3.



                                                                                                      69




3 CIJ1158.indb 135                                                                                          21/10/19 10:25

                                   certains actifs iraniens (op. ind. brower)                               73

                 le traité d’amitié qui l’a « remplac[é] » 35, l’accord commercial provisoire de
                 1928 avait clairement pour objet la liberté des échanges commerciaux, et
                 n’indiquait nullement qu’il s’étendait à la protection de l’immunité souve-
                 raine des entités étatiques.
                     20. L’Iran s’est également fondé sur une interprétation a contrario du
                 paragraphe 4 de l’article XI du traité d’amitié. Il a ainsi soutenu que l’ex-
                 clusion expresse de toute exemption pour les entreprises « qui [sont] pro-
                 priété publique ou sous contrôle public » et « exerce[nt] une activité
                 commerciale ou industrielle de quelque nature que ce soit, y compris
                 le transport de marchandises » 36, énoncée dans ledit paragraphe,
                 « impliqu[ait] clairement l’existence d’une obligation de respecter
                 [l’]immunité » 37 des entités étatiques exerçant des activités de puissance
                 publique. Pour étayer son argument a contrario, l’Iran a invoqué l’arrêt
                 rendu par la Cour en 2016 en l’affaire relative à la Question de la délimi-
                 tation du plateau continental entre le Nicaragua et la Colombie ­au-delà de
                 200 milles marins de la côte nicaraguayenne (Nicaragua c. Colombie) 38.
                 Dans cet arrêt, la Cour s’était référée à deux décisions antérieures, que
                 l’Iran a omis de mentionner 39 ; l’argument a contrario de ce dernier n’est
                 toutefois corroboré par aucune de ces trois affaires.
                     21. L’affaire du Vapeur Wimbledon était née du refus de l’Allemagne,
                 le 21 mars 1921, d’autoriser le passage par le canal de Kiel du navire sus-
                 mentionné, chargé de munitions et de matériel d’artillerie à destination de
                 la base maritime polonaise à Dantzig, le motif invoqué étant la neutralité
                 de l’Allemagne dans la guerre russo-­polonaise de 1920-1921. La Cour
                 permanente de Justice internationale (­ci-après la « CPJI ») avait jugé que
                 ce refus constituait une violation de l’article 380 du traité de Versailles,
                 qui disposait que « [l]e Canal de Kiel et ses accès ser[aie]nt toujours libres
                 et ouverts sur un pied de parfaite égalité aux navires de guerre et de com-
                 merce de toutes les nations en paix avec l’Allemagne ». L’article 380, le
                 premier de la section VI de la partie XII dudit traité, section qui n’en
                 contenait que sept (les articles 380 à 386), était intitulé « Clauses relatives
                 au Canal de Kiel », la CPJI ayant qualifié les articles 381 à 386 de « clauses
                 destinées à faciliter et à réglementer l’usage de [la] liberté » de passage. Les
                 demandeurs soutenaient que l’article 380 était tout à fait clair, ajoutant
                 toutefois à cette assertion un second argument, à savoir que la portée qui,
                 selon eux, était celle de ladite disposition, était renforcée par « analogie »
                 avec les articles 381 à 386. La CPJI n’a pas hésité à conclure dès le début

                     35 Paragraphe 1 de l’article XXII du traité d’amitié.
                     36 Paragraphe 4 de l’article XI du traité d’amitié.
                     37 OEI, p. 54, par. 5.13.
                     38 MI, par. 5.8, note 246 ; CR 2018/31, p. 24, par. 43 (Wordsworth). Voir Question de

                 la délimitation du plateau continental entre le Nicaragua et la Colombie ­au-delà de 200 milles
                 marins de la côte nicaraguayenne (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 2016 (I), p. 116, par. 35.
                     39 Vapeur Wimbledon, arrêts, 1923, C.P.J.I. série A no 1, p. 23‑24 ; Différend territo-

                 rial et maritime (Nicaragua c. Colombie), requête du Honduras à fin d’intervention, arrêt,
                 C.I.J. Recueil 2011 (II), p. 432, par. 29.

                                                                                                             70




3 CIJ1158.indb 137                                                                                                 21/10/19 10:25

                                    certains actifs iraniens (op. ind. brower)                         74

                 de son analyse que « l’article 380 [était] formel et ne prêt[ait] à aucune
                 équivoque » 40. Bien plus avant dans son arrêt, après avoir établi la dis-
                 tinction entre les articles 380 à 385 et d’autres sections de la partie XII du
                 traité de Versailles traitant strictement des « voies navigables intérieures »,
                 elle a cependant déclaré ce qui suit pour étayer sa décision, rejetant ainsi
                 l’argument supplémentaire « d’analogie » des demandeurs :
                            « Ce n’est pas dans un argument d’analogie avec ces dispositions
                          qu’il convient de chercher la pensée qui a inspiré l’article 380 et les
                          articles suivants [les articles 381‑386] du Traité [de Versailles], mais
                          bien plutôt dans un argument a contrario [par contraste implicite
                          avec les termes employés dans d’autres sections de la partie XII de ce
                          même instrument au sujet des « voies navigables intérieures »] qui les
                          exclut. » 41
                 La CPJI a donc signifié clairement qu’une interprétation a contrario
                 cédait le pas au libellé d’un traité. Par comparaison avec l’arrêt rendu en
                 l’affaire du Vapeur Wimbledon, dans lequel cette technique d’interpréta-
                 tion a été appliquée pour opposer les dispositions expresses du traité de
                 Versailles concernant le canal de Kiel aux dispositions expresses en sens
                 contraire qui, dans ce même instrument, régissaient les autres voies navi-
                 gables, l’argument a contrario formulé par l’Iran en la présente espèce,
                 par lequel ­celui-ci soutenait qu’un droit non exprimé devait être déduit
                 d’une disposition expresse opposée, apparaît peu convaincant.
                    22. Dans l’arrêt qu’elle a rendu sur la demande à fin d’intervention du
                 Honduras en l’affaire relative au Différend territorial et maritime (Nicara-
                 gua c. Colombie), la Cour a indiqué ce qui suit :
                             « S’il est autorisé par la Cour à être partie au procès, l’Etat inter-
                          venant peut lui demander de reconnaître ses droits propres dans sa
                          décision future, laquelle sera obligatoire à son égard en ce qui
                          concerne les aspects pour lesquels l’intervention a été admise, en
                          application de l’article 59 du Statut. A contrario, … l’Etat autorisé à
                          intervenir à l’instance en tant que non-­   partie « n’acquiert pas les
                          droits et n’est pas soumis aux obligations qui s’attachent à la qualité
                          de partie en vertu du Statut et du Règlement de la Cour ou des prin-
                          cipes juridiques généraux de procédure ». » 42
                 Dans cet arrêt de 2011, la Cour ne s’est pas livrée à une interprétation a
                 contrario d’une disposition conventionnelle, comme l’Iran lui demandait
                 de le faire en la présente espèce ; elle a développé sa propre jurisprudence
                 relative à l’article 62 du Statut 43, la distinction entre Etat intervenant par-

                     40Vapeur Wimbledon, note 39 ci-dessus, p. 22.
                     41Ibid., p. 23‑24.
                    42 Différend territorial et maritime, note 39 c
                                                                  ­ i-­dessus, p. 432, par. 29.
                    43 Aux termes de l’article 62 du Statut, « un Etat [qui] estime que … un intérêt

                 d’ordre juridique est pour lui en cause … peut adresser à la Cour une requête, à fin d’in-
                 tervention ».

                                                                                                        71




3 CIJ1158.indb 139                                                                                            21/10/19 10:25

                                    certains actifs iraniens (op. ind. brower)                                 75

                 tie à l’instance et Etat intervenant non partie n’étant pas établie dans le
                 Statut ­lui-même mais résultant de l’interprétation dudit article faite par la
                 Cour en l’affaire du Différend frontalier terrestre, insulaire et maritime (El
                 Salvador/Honduras) 44.
                    23. En outre, dans l’affaire Nicaragua c. Colombie, la Cour a rejeté
                 l’argument a contrario de la Colombie, estimant que pareille interpréta-
                 tion « ne pouv[ait] … être retenue que si elle se justifi[ait] à la lumière du
                 libellé de l’ensemble des dispositions pertinentes, de leur contexte ainsi
                 que de l’objet et du but du traité » 45. Or, au paragraphe 65 du présent
                 arrêt, la Cour a reconnu que, « conformément à l’objet et au but du traité
                 [d’amitié], [le paragraphe 4 de l’article XI] ne s’intéress[ait] qu’aux activi-
                 tés économiques, et cherch[ait] à préserver une concurrence équitable
                 entre des agents économiques qui interviennent sur le même marché »,
                 précisant en outre que le contexte de différentes dispositions du traité
                 d’amitié 46, dont le paragraphe 4 de l’article XI 47, démontrait leur carac-
                 tère éminemment commercial. En conséquence, retenir l’argument
                 a contrario de l’Iran aurait été contradictoire avec le contexte du para-
                 graphe 4 de l’article XI, ainsi qu’avec l’objet et le but du traité d’amitié.


                                IV. La banque Markazi en tant que « société »

                    24. La Cour a hélas conclu que la troisième exception d’incompétence,
                 à savoir l’argument selon lequel la banque Markazi ne peut être considé-
                 rée comme une « société » au sens du paragraphe 1 de l’article III du traité
                 d’amitié, n’avait pas un caractère exclusivement préliminaire et, partant,
                 a reporté à la phase de l’examen au fond sa décision sur ce point. A cet
                 égard, je souscris pleinement à l’opinion individuelle commune de
                 MM. les juges Tomka et Crawford ; effectivement, la Cour « disposait des
                 informations nécessaires sur la banque Markazi pour se prononcer à ce
                 stade de l’instance » 48.
                    25. Ainsi que cela est précisé dans l’exposé de ladite opinion, « chacune
                 des Parties a[vait] eu l’occasion d’exposer ses arguments sur le point de
                 savoir si [la banque Markazi] [était] une « société » au sens du traité d’ami-
                 tié » 49. C’est à l’Iran qu’il incombait, à ce stade préliminaire de l’instance,
                 de produire des éléments de preuve étayant sa thèse selon laquelle la
                 banque jouissait de l’immunité qu’il revendiquait. Or, ainsi que la Cour
                 n’a pas manqué de le noter au paragraphe 94 de l’arrêt, « le demandeur ne
                 s’est guère employé à démontrer que la banque Markazi exerç[ait], à côté
                 des fonctions souveraines qu’il admet, des activités de nature commer-
                    44 Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras), requête

                 du Nicaragua à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 92.
                    45 Question de la délimitation du plateau continental, note 38 c  ­ i-­dessus, p. 116, par. 35.
                    46 Arrêt, par. 59 (s’agissant de l’article IV), 71 et 93 (s’agissant de l’article III).
                    47 Ibid., par. 66.
                    48 Opinion individuelle commune de MM. les juges Tomka et Crawford, par. 2.
                    49 Ibid., par. 10.



                                                                                                               72




3 CIJ1158.indb 141                                                                                                    21/10/19 10:25

                                   certains actifs iraniens (op. ind. brower)                 76

                 ciale ». A la vérité, l’expression « ne s’est guère employé » est par trop
                 indulgente, l’Iran n’ayant strictement rien fait, que ce soit d’une manière
                 générale ou en ce qui concerne la présence de la banque Markazi aux
                 Etats‑Unis à la période critique, pour fournir le moindre élément donnant
                 à penser que celle‑ci ait exercé, où que ce soit, des activités commerciales.
                    26. Le texte constitutif de la banque Markazi, la loi monétaire et ban-
                 caire de 1972 telle qu’amendée (­ci-après la « loi de 1972 »), que l’Iran a
                 présenté à la Cour, n’autorise nullement pareilles activités. Il y est indiqué
                 que la banque Markazi agit exclusivement en tant que banque centrale de
                 l’Iran, et qu’elle est à tout moment soumise au contrôle du Gouvernement
                 iranien 50. L’article 10 de la loi de 1972 dispose que la banque Markazi
                 « aura pour tâche de formuler et d’appliquer des politiques en matière
                 monétaire et de crédit sur la base de la politique économique générale de
                 l’Etat » (par. a)), et que ses « objectifs … sont de préserver la valeur de la
                 devise et l’équilibre de la balance des paiements, de faciliter les transac-
                 tions commerciales et de contribuer à la croissance économique du pays »
                 (par. b)). Les articles 11 à 14 de la loi de 1972 définissent les fonctions de
                 la banque Markazi, parmi lesquelles : « [l]’émission de monnaie fiduciaire »
                 (art. 11 a)), « [l]a surveillance des banques et des institutions de crédit »
                 (art. 11 b)), « [l]e contrôle des transactions sur l’or » (art. 11 d)), « [l]a
                 comptabilité des ministères, du gouvernement et des instituts affiliés au
                 gouvernement, sociétés gouvernementales et municipalités » (art. 12 a)), et
                 la fixation des taux d’intérêt (art. 14 4)). Conformément à l’article 17 a) de
                 la loi de 1972, l’assemblée générale de la banque Markazi est composée de
                 ministres, le gouverneur de la banque étant désigné par le président de
                 l’Iran. Aucune disposition de la loi de 1972 ne confère à la banque Markazi
                 le pouvoir d’exercer quelque « activité commerciale ».
                    27. De plus, ­au-delà du libellé de la loi de 1972 ­lui-même, les milliers de
                 pages que comprennent les écritures et plaidoiries de l’Iran ne contiennent,
                 pour persuader la Cour que la banque Markazi a exercé des activités
                 commerciales, que les embryons d’arguments (et non d’éléments de
                 preuve) suivants :
                 — dans son mémoire, l’Iran a indiqué que la banque Markazi, outre qu’elle
                   « paye des impôts » 51 sur ses « bénéfices nets » 52, « p[ouvait] conclure des
                   contrats d’achat ou de vente, être propriétaire de biens immobiliers ou
                   les louer, et ester en justice en tant que demandeur ou défendeur » 53;
                 — dans ses observations, l’Iran a indiqué que « l’achat et la vente de valeurs
                   mobilières dans le cadre d’opérations d’« open market » [étaient] des
                   activités économiques par nature, conduites par des sociétés privées
                   aussi bien que par des banques centrales, et constitu[ai]ent des « activités
                   professionnelles » » 54, et que « [c]ertaines des activités de la banque

                     50 MI, vol. IV, annexe 73.
                     51 Ibid., par. 4.7.
                     52 Ibid.
                     53 Ibid.
                     54 OEI, par. 4.24.



                                                                                              73




3 CIJ1158.indb 143                                                                                  21/10/19 10:25

                                   certains actifs iraniens (op. ind. brower)                   77

                   Markazi [étaient] également conduites par des sociétés privées (par
                   exemple, la conclusion de contrats, la possession de biens, l’achat de
                   valeurs immobilières) et rel[evaient] du commerce » 55 ;
                 — à l’audience, l’un des conseils de l’Iran a déclaré que la banque
                   Markazi avait « été dotée de capitaux pour mener ses opérations,
                   opérations qui peuvent générer des bénéfices sur lesquels il lui faut
                   payer des impôts à l’Etat iranien », et qu’elle « p[ouvait] bien
                   évidemment conclure tous types de contrats, acheter et vendre des
                   biens et services, posséder des actifs et autres biens mobiliers et
                   immobiliers, et ester en justice en tant que demandeur ou défendeur » 56.
                     28. Sans même parler de la réalisation de bénéfices et du fait que
                 c­ eux-ci soient taxés, ni l’un ni l’autre n’étant en soi contradictoire avec le
                  statut souverain d’une banque centrale, la conclusion de contrats, l’achat
                  et la vente de titres, le fait d’ester en justice en tant que personne morale
                  et d’acquérir des biens immobiliers sont tous des actes couramment effec-
                 tués par les banques centrales. Hormis peut-être l’achat et la vente de
                 titres, ils le sont également par l’Organisation des Nations Unies, la
                 Banque internationale pour la reconstruction et le développement (et les
                 institutions appartenant au même groupe) et par toutes les autres organi-
                 sations internationales protégées par l’immunité, y compris la présente
                 Cour. Ces actes sont essentiels au fonctionnement et à l’entretien de toute
                 institution. Ce ne sont donc pas des éléments indiquant qu’une banque
                 centrale exercerait quelque « activité commerciale » que ce soit, selon l’ac-
                 ception de cette expression en droit des immunités souveraines, ni, a for-
                 tiori, que pareilles activités auraient été exercées « sur le territoire des
                 Etats-Unis lorsqu’ont été prises les mesures dont l’Iran allègue qu’elles
                 ont violé les droits dont, selon lui, la banque Markazi bénéficierait en
                 vertu des articles III, IV et V du traité » 57.
                     29. Le fait que la Cour ait jugé qu’il convenait de reporter sa décision
                  sur le statut de la banque Markazi au regard du traité, et ait fixé comme
                  critère à cet égard la question des « activités que cette dernière exerçait sur
                  le territoire des Etats-Unis lorsqu’ont été prises les mesures dont l’Iran
                  allègue qu’elles ont violé les droits dont, selon lui, la banque Markazi
                  bénéficierait en vertu des articles III, IV et V du traité » 58, semble avoir
                 été la conséquence d’une certaine confusion dans les écritures et plaidoi-
                 ries du demandeur. C   ­ elui-ci a ainsi soutenu que la banque Markazi exer-
                 çait des activités « clairement « professionnelles » » 59, ainsi que des activités
                  également « conduites par des sociétés privées » 60 et qui « relèvent du com-
                 merce » 61. Cependant, il n’a jamais expressément contesté que la banque

                     55 OEI, par. 4.34.
                     56 CR 2018/30, p. 57‑58, par. 10 (Thouvenin).
                     57 Arrêt, par. 93.
                     58 Ibid.
                     59 OEI, par. 4.34.
                     60 Ibid.
                     61 Ibid. Voir aussi CR 2018/30, p. 70, par. 60 (Thouvenin).



                                                                                                74




3 CIJ1158.indb 145                                                                                    21/10/19 10:25

                                   certains actifs iraniens (op. ind. brower)                               78

                 Markazi ait exercé exclusivement des « activités souveraines ». Cela donne
                 à penser que l’Iran a dissocié l’expression « activités commerciales » du
                 sens juridique qu’elle revêt en droit de l’immunité des Etats, et qui dis-
                 tingue ces activités des « activités souveraines » 62, tout en employant ladite
                 expression de manière descriptive pour affirmer que la banque exerçait
                 exclusivement des « activités souveraines », dont certaines sont de nature
                 « commerciale ».
                    30. L’approche de la Cour est également déroutante en ce que, dès le
                 premier paragraphe de son mémoire, l’Iran précise que les Etats‑Unis
                 d’Amérique « viole[nt] … l’immunité spécifique de la banque centrale
                 d’Iran … en relation avec ses activités de banque souveraine aux Etats-
                 Unis » 63. Le demandeur a également toujours soutenu devant les tribu-
                 naux américains que, si la banque Markazi avait droit à l’immunité
                 souveraine au titre des activités en cause en la présente espèce, c’était pré-
                 cisément parce que c­ elles-ci étaient de nature souveraine 64. Dans le cadre
                 de l’affaire Peterson, la banque Markazi a clairement affirmé que ses actifs
                 affectés devaient bénéficier de l’immunité puisqu’ils étaient « employés
                 pour réaliser le but classique d’une banque centrale, à savoir investir ses
                 réserves de devises » 65. Toutes les demandes de l’Iran relatives à la
                 banque Markazi ont trait à des procédures d’exécution en cours devant
                 les tribunaux des Etats-Unis. Le demandeur fait valoir que c­elles-ci
                 constituent toutes une violation de l’immunité souveraine de la banque
                 Markazi parce qu’elles portent sur des actifs que cette dernière a utilisés
                 ou entendait utiliser pour exercer des activités souveraines « sur le terri-
                 toire des Etats-Unis lorsqu’ont été prises les mesures » 66 dont il tire grief.
                 Selon l’Iran l­ui-même, la banque Markazi a donc agi en tant qu’entité
                 souveraine à toutes les époques pertinentes. Or, la Cour a interprété les
                 arguments du demandeur comme autant d’allégations selon lesquelles la
                 banque Markazi exercerait des activités non souveraines, alors même que
                 les demandes de l’Iran relatives à c­ elle-ci étaient expressément fondées sur
                 la proposition inverse. A cet égard, elle aurait dû tenir compte de la vieille
                 maxime judiciaire qui commande d’éconduire une partie qui « souffle en
                 même temps le chaud et le froid » 67.
                    31. Au paragraphe 96 de l’arrêt, la Cour renvoie à l’observation qu’elle
                 a faite dans l’affaire du Différend territorial et maritime (Nicaragua
                 c. Colombie) au sujet des motifs permettant de conclure qu’une exception

                    62 Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)), arrêt,

                 C.I.J. Recueil 2012 (I), p. 125, par. 60.
                    63 MI, par. 1.1.
                    64 EPEU, annexes 233 et 235.
                    65 Ibid., annexe 233, p. 35‑36.
                    66 Arrêt, par. 93.
                    67 L’emploi de cette expression dans un contexte judiciaire semble remonter à l’arrêt de

                 J. Buller dans l’affaire J’Anson v. Stuart (1787), Term Reports, vol. 748, p. 1. Voir égale-
                 ment Smith v. Baker (1872‑73), L.R. 8 C.P. 357 (J. Honyman). A la Cour, cette expres-
                 sion a été employée en l’affaire du Différend territorial (Jamahiriya arabe libyenne/Tchad),
                 arrêt, C.I.J. Recueil 1994, p. 78, par. 98 (opinion individuelle de M. le juge Ajibola).

                                                                                                             75




3 CIJ1158.indb 147                                                                                                 21/10/19 10:25

                                  certains actifs iraniens (op. ind. brower)                           79

                 n’a pas un caractère exclusivement préliminaire 68. En la présente espèce,
                 le fait de trancher la question de savoir si la banque Markazi est une
                 « société » au sens du traité d’amitié n’aurait pas, en tant que tel, porté
                 préjudice à la requête de l’Iran au fond. C­ elui-ci a demandé à la Cour de
                 juger que les Etats-Unis avaient engagé leur responsabilité internationale
                 en violant certaines dispositions du traité d’amitié 69. A ce stade, la ques-
                 tion était de savoir si la Cour disposait ou non de tous les faits nécessaires
                 pour se prononcer sur l’exception soulevée en ce qui concerne la nature de
                 la banque Markazi.
                    32. Je suis d’avis que la Cour disposait de tous les faits nécessaires
                 pour se prononcer sur la question, et que c’est donc à tort qu’elle a conclu
                 que l’exception soulevée n’avait pas un caractère exclusivement prélimi-
                 naire. De surcroît, je ne vois pas comment la Cour, si elle avait souhaité
                 se prononcer sur ce point, aurait pu, au vu des éléments qui lui avaient été
                 présentés par les Parties à ce stade préliminaire de l’instance, ne pas juger
                 que la banque Markazi n’est pas une « société » au sens du traité. C’est
                 pourquoi je n’ai pas été en mesure de voter en faveur du troisième point
                 du dispositif.

                 (Signé) Charles N. Brower.




                    68 Voir Différend territorial et maritime (Nicaragua c. Colombie), exceptions prélimi-

                 naires, arrêt, C.I.J. Recueil 2007 (II), p. 852, par. 51.
                    69 Requête de l’Iran, par. 33.



                                                                                                       76




3 CIJ1158.indb 149                                                                                           21/10/19 10:25

